The offense is unlawfully transporting intoxicating liquor; penalty assessed at confinement in the penitentiary for one year and six months.
The proceedings appear regular, including the indictment, the charge of the court and the verdict of the jury. The facts heard upon the trial are not brought up for review.
There is some complaint of giving to the jury alternate forms upon which they might write the verdict. The practice has in some instances been regarded as not advisable, but in the absence of injury has never been held reversible error.
Perceiving no error justifying a reversal, the judgment is affirmed.
Affirmed. *Page 158